DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al., Patent No.: US 7739899 B1, in view of Uhlendorf et al., Pub. No.: US 20110234426 A1, further in view of Linford, US 20140165731 A1, and (for claim 14) further in view of BILAL et al., US 20160356666 A1.

Regarding claims 1, 11 & 14, Holland et al. discloses a detection system  & method for detecting leak noise in an aircraft (col.6 lines 55-61 (16) “The present provides for detection of leaks and location of the leaks in pressure vessels, such, as but not limited to a spacecraft.”), including: 
at least one acquisition device configured to be installed in at least one area of interest of the aircraft, said acquisition device being configured to acquire noise acquisition data in relation to current noise in said at least one area of interest ((18) The present invention provides for various methods to be used for leak detection. These methods relay on using multiple sensors to sense random structure borne noise waveforms in the skin of a vessel and then applying the mathematical operation of cross correlation to compensate for the random nature of leak noise. FIG. 1 illustrates a single-frequency leak noise signal e.sup.jax propagating in a single plate-wave mode to sensors at distance d1 and d2 gives a cross-correlation that depends primarily on the difference in propagation lengths d1-d2. In short, cross correlation transforms a pair of measured leak noise waveforms into a reproducible function of the leak noise spectrum, geometry, and elastic coupling. Even in the more complicated case of multimode propagation and dispersion (modal velocities that vary with frequency), the cross correlation remains a reproducible function of the leak noise and sensor parameters. & (130) “A prototype of a two-dimensional PZT (lead zirconate titanate) array sensor has been designed and fabricated to detect structure-borne noise generated by downstream turbulence at an air leak at a remote location. The sensor is still small enough to be permanently attached to the spacecraft and has few enough elements to permit rapid data acquisition. After the signals are acquired, they are utilized in our proposed leak location algorithm to find the direction to the leak source.”) and
Holland et al. is not explicit on “pressure gradient data ... between a cabin of the aircraft and an outside of the aircraft”. However, Uhlendorf et al., US 20110234426 A1, teaches Apparatus And Method For Pressurising An Aircraft Cabin Structure And Measuring The Amount Of Leakage Of The Aircraft Cabin Structure and discloses;
pressure gradient data in relation to a current pressure gradient from among a plurality of operational pressure gradients representative of various phases of a flight, between a cabin of the aircraft and an outside of the aircraft (([0002] “The cabin structure thus must be designed so as to withstand the pressure difference between the low environmental pressure and the elevated cabin pressure. Furthermore, the aircraft cabin structure has to be substantially free of leakages so as to be able to maintain the elevated pressure inside the cabin.” Therefore, during final assembly of the aircraft, a test has to be performed on the aircraft cabin structure to 1. verify the structural strength of the pressurised cabin and 2. verify the absence of leakages due to defects in assembling which could impede the pressurization of the aircraft cabin during flight. & [0009] An electronic control unit of the inventive apparatus for detecting leakages in an aircraft cabin structure is adapted to control the air supply valve and the air discharge valve”... In other words, the electronic control unit controls the air supply valve and the air discharge valve so as to supply pressurized air into the aircraft cabin structure and hence to build up an elevated pressure inside the aircraft cabin structure. Due to the pressure difference between the inside of the aircraft cabin structure air leaks from the inside of the aircraft cabin structure. During the first predetermined period of time an operator thus can easily inspect the aircraft cabin structure and hence reliably recognize detrimental leakages in the aircraft cabin structure which result from defects of individual components or defects in assembling.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Uhlendorf et al. with the system disclosed by Holland et al. in order to provide an apparatus for pressurizing and measuring leakages in an aircraft cabin structure (see Abstract & para.[0001]& [0022]).
Holland et al. further discloses; and
a monitoring device configured to control acquisition of the noise` and pressure gradient data by said at least one acquisition device and to receive said noise acquisition data and pressure gradient data in order to detect any leak noise in said at least one area of interest (col.6 lines 62-67 (17) The present invention recognizes that, in the case of a space craft, listening inside the cabin to locate a leak is ineffective. The present invention provides for listening to structure borne ultrasonic noise in the skin of the spacecraft. If a leak is present, turbulence in the leaking air will generate noise in the plate and in the air. Leak noise which couples to the plate-like skin of the spacecraft is carried away from the leak site as guided ultrasonic Lamb waves. By monitoring and analyzing these waves propagating within the skin of the spacecraft, leaks are identified and located.).  
Holland et al. is not explicit on “monitoring device to automatically trigger a recording of noise by said at least one acquisition device at predetermined pressure gradient values”. However, Linford, US 20140165731 A1, teaches PIPELINE FAULT DETECTION SYSTEM, SENSOR HEAD AND METHOD OF DETECTING PIPELINE FAULTS and discloses;
wherein said monitoring device is configured to automatically trigger a recording of noise by said at least one acquisition device at predetermined pressure gradient values ([0080] Using the Hydrophone and Geophone this "leak noise signal" is acquired, along with all unwanted noise, and passed through the roadside unit 100 to the remote monitoring system 40 for processing alongside data from other sensor heads.& [0141] The pressure trigger PRES_TRIG defines the threshold to search for negative pressure gradients within the pressure derivative data set. If a trigger occurs this does not mean that a burst has been found. Prior to a burst alarm the actual pressure drop has to be identified along with the variation in flow. Pressure and flow values are recorded at the index: current index-WIND_PAD & [0142] A descent count is initiated to track the length of the pressure descent. In order for the pressure drop to trigger a burst alarm the descent must lie in the range MIN_LEN to MAX_LEN (seconds). If the descent is out of range it is disregarded and the counters/flags are reset.&  [0144] Once the window has passed the negative pressure gradient trigger point i.e. the gradient is less than the trigger, the index value is stored. Once the current index reaches the stored index plus WIND_PAD then the pressure and flow values are recorded. Now it is just a matter of checking the pressure drop exceeds PRES_MIN and the flow variation is greater than FLOW_VAR x the initial flow value. &  [0146] Transient detection may also be performed by an algorithm that is a derivative of that given for the burst detector. & [0147] The transient detector is only concerned with the rate of change of the pressure signal and the magnitude of the change, flow is not considered. However, unlike burst detection, the transient detector is concerned with both positive and negative gradients. & [0148] If a flow meter is present in the system, then once it is determined with a predetermined probability that a transient is detected, reference is made to the flow value to double check that a burst is not a possible candidate. Assuming this test is passed, the transient is marked as detected and an alarm raised if needed. Preferably, data from five minutes before the transient to five minutes after the transient is kept and tagged to associate it with this transient event. This captured data segment is used for further post event analysis and to form a library of transient events.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Linford with the system disclosed by Holland et al. in order to provide a pipeline fault detection system, method and sensor head suitable for use in the system to monitor said data over time and being further arranged to screen the monitored data for characteristics representing a fault type to identify occurrence of a fault type in the pipeline, monitoring can be substantially automated and used to trigger alerts, Immediate burst notification may also be incorporated by inclusion of a flow meter. Pressure transient detection may also be performed (see Abstract & para.[0001]& [0021]-[0055]), and 
(for claim 14) : Holland et al. is not explicit on “associate the acquisition data in relation to the current noise with those in relation to the current pressure gradient.. to detect any leak noise”. However, BILAL et al., US 20160356666 A1, teaches INTELLIGENT LEAKAGE DETECTION SYSTEM FOR PIPELINES and discloses;
associate the acquisition data in relation to the current noise with those in relation to the current pressure gradient representative of a cabin pressurization level in order to detect any leak noise in said at least one area of interest ([0048] Distributed leakage and burst detection includes single-node processing and multi-node collaboration for detection of an event. ... The data acquisition is performed by nodes 205. & [0049] For local trending at each sensor node 205, the temporal pattern of pressure measurements is captured. A leakage and burst detection algorithm utilizes collaboration from neighboring sensor nodes 205 to reach a consensus for the presence of a leak. The local decision of the sensor nodes 205 is matched with a number of neighboring nodes 205 in the network 201. To identify a leak in the pipeline, behavior of the sensor data is analyzed and a decision of the cluster head node 215 is sent to a base station 225 after consensus, where wavelet transform and a NPW algorithm are performed. & [0057] When a leak takes place, pressure inside and outside the pipeline is different, which results in a NPW propagating at a particular velocity. The location of the leak can be predicted if the time delay between the NPW and the normal pressure waves inside the pipeline is known. & [0065] The choice of decomposition levels of wavelets depends upon the signal to noise ratio. Single level wavelet decomposition is usually sufficient for less corrupted signals, whereas signals corrupted with higher noise densities may require a second level of wavelet decomposition. Wavelet transform helps to indicate the presence of a leak by providing insight to multiple signal frequencies with time information. When the algorithm is integrated in sensor nodes for a distributed event detection in WSN, the energy consumed in the network is far less than when all readings are sent to the base station in a centralized network.).
BILAL et al. teaches that these features are useful to provide a pipeline system sensor node leakage detection system with circuitry configured to preprocess fluid flow data from leakage signals and non-leakage signals. The sensor node also includes a trained classifier configured to test real-time sensor data received from the one or more sensors and processed by the processor (see Abstract & para.[0005]-[0007]).

Regarding claim 8, Holland et al. discloses the detection system according to claim 1, wherein each area of 18PATENT APPLICATION5461.133655 interest of the aircraft corresponds to any area from among the following areas: passenger door, cargo door, cockpit sliding window, and any area having an element that passes through a pressurized section of the aircraft ( (140) “Once the estimated directions are obtained, we readily find the location of the leak by extending lines toward the resulting directions at test points `A` and `B`. The line is simply drawn from the origin to the direction of the maximum in the energy distribution in the plot. The intersection of the lines is then the estimated location of the leak.”.& (141) The described array sensor is effective in locating a leak in a plate-like structure with the requisite speed and acceptable accuracy, when the leak is from within the vessel to a vacuum outside. In addition, the sensitive and sophisticated algorithm can pinpoint the location of a leak within an acceptable experimental uncertainty. & (142) Thus, the present invention provides for leak detection and the determination of leak location in a pressure vessel through sensing structure-borne ultrasound waveforms associated with turbulence caused by the leak.).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holland et al., Patent No.: US 7739899 B1, in view of Uhlendorf et al., Pub. No.: US 20110234426 A1, further in view of Linford, US 20140165731 A1, and further in view of CHOI et al., Pub. No.: KR20030010872.

Regarding claim 2, Holland et al. discloses the detection system according to claim 1. Holland et al. is not explicit on “wireless network”. However, CHOI et al., KR 20030010872 A, teaches Wireless Communication Equipment And Multi-functional Remote Management System and discloses, wherein said at least one acquisition device is connected to said monitoring device through a wireless network (Tech Solution 1 : “a configuration of a multi-purpose remote monitoring management system using a wireless communication device and the Internet protocol of the preferred embodiment a mobile phone, a wireless modem, a wireless communication device and a server computer connected to the Internet using a LAN or a modem plays a role of communication.” & Tech Solution 2, 15th para.: “The vibration and noise detection unit and the image data acquisition unit acquire noise and image data using a vibration sensor, a voice recognition chip, a CCTV camera, and a digital camera mobile communication system.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by CHOI et al. with the system disclosed by Holland et al. in order to provide a system capable of real-time monitoring and management of a remote site using a wireless network using a wireless communication device, and in particular, monitoring and data acquisition of status, data acquisition, and various environmental conditions in various systems (see Abstract & para.[BACKGROUND-ART]). 

Claims 5-7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al., Patent No.: US 7739899 B1, in view of Uhlendorf et al., Pub. No.: US 20110234426 A1, further in view of Linford, US 20140165731 A1, and further in view of BILAL et al., Pub. No.: US 20160356666 A1, and (for claim 9: ) further in view of Power, Pub. No.: US20120020511A1.

Regarding claims 5-7 & 9, Holland et al. discloses the detection system according to claim 1. Holland et al. is not explicit on “noise acquisition devices, with microcomputer & microphone, equipped with a pressure sensor”. However, BILAL et al., US 20160356666 A1, teaches INTELLIGENT LEAKAGE DETECTION SYSTEM FOR PIPELINES and discloses,
(claim 5) further comprising a set of noise acquisition devices that are configured to be installed in a set of corresponding areas of interest of the aircraft, each acquisition device including a microcomputer and at least one microphone, and wherein at least one of the acquisition devices is equipped with a pressure sensor for measuring a pressure in the cabin of the aircraft, said acquisition device equipped with the pressure sensor being configured to determine each current pressure gradient by comparing a current pressure with an initial pressure measured before a pressurization of the cabin ([0025] Embodiments herein describe a network of autonomous wireless sensor nodes that are designed and configured to detect fluid leakage in its proximity within a fluid pipeline transportation infrastructure.” & [0033] “Sensor node 200 can have a plurality of sensors 210 including, but not limited to a location sensor, a pressure sensor, a temperature sensor, a stress sensor, a corrosion sensor, and a thermal imaging sensor. ... Other units in the sensor node 200 include a transmitter/receiver 220 and a power unit 230.” & [0125] “The exemplary electronic device 900 of FIG. 9 includes a controller 910 and a wireless communication processor 902 connected to an antenna 901. A speaker 904 and a microphone 905 are connected to a voice processor 903. & [0130] The speaker 904 emits an audio signal corresponding to audio data supplied from the voice processor 903. The microphone 905 detects surrounding audio and converts the detected audio into an audio signal. The audio signal can then be output to the voice processor 903 for further processing. The voice processor 903 demodulates and/or decodes the audio data read from the memory 950 or audio data received by the wireless communication processor 902 and/or a short-distance wireless communication processor 907. Additionally, the voice processor 903 can decode audio signals obtained by the microphone 905.). 
(claim 6) wherein each acquisition device includes a set of microphones that are intended to be arranged at various supervision locations of the at least one area of interest, and wherein the monitoring device is configured to locate a location exhibiting an anomaly on a basis of the noise acquisition data coming from various ones of the set of microphones ([0087] With reference back to FIG. 4, system 400 includes multiple sensor nodes 410 deployed on an underground pipeline 415 to collect ambient data, such as temperature, humidity, vibration, light, impurity, acoustics, or other types of sensor node data. The multiple sensor nodes 410 communicate with each other via an underground communication wireless channel 420 between each pair of adjacent sensor nodes 410. The data can be pre-processed at a sensor node tier-1 level, or the data can be sent to a local BS 430 via a wireless access point 435 at a tier-2 level for computationally intensive processing. The data can also be relayed to a central control center 440 for intervention or monitoring by a human 445 at a tier-3 level through a transmission tower 480 and associated gateway 490, via a transmission channel 460. A pipeline WSN cloud 450 can also connect to one or more BSs 430 through a transmission channel 460.& [0088] The sensor nodes 420 can form, connect, and network in any topology deemed necessary for the required parameters, such as a Mesh, Tree, or Star Network topology. The cluster of nodes can send or relay data to an associated local BS 430 for further processing or analysis, or it can be transmitted to central control center 440. Local base stations 430 can include a microprocessor, micro-controller, single-board computer, field-programmable gate array (FPGA), or other computing device. Local base stations 430 can also include one or more ground-penetrating radar devices 470, digital signal processors, or other sensors interfaced to an associated local BS 430.).
(claim 7) wherein said at least one acquisition device is connected to said monitoring device through a wireless network, and wherein said monitoring device includes a graphical interface configured to indicate a configuration of an installation of the acquisition devices and microphones in the various at least one area of interest of the aircraft, as well as a connection to the wireless network and an operability of each of the acquisition devices and of each of the microphones ([0090] The exemplary remote monitoring software system includes a menu bar and a tool bar to enable performing functionalities, such as data acquisition, and data representation and maintenance.... Data received from the middleware (AMQP) can be represented graphically and in tabular format.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by BILAL et al. with the system disclosed by Holland et al. in order to provide a pipeline system sensor node leakage detection system with circuitry configured to preprocess fluid flow data from leakage signals and non-leakage signals. The sensor node also includes a trained classifier configured to test real-time sensor data received from the one or more sensors and processed by the processor (see Abstract & para.[0005]-[0007]).
Further, Holland et al. in view of Bilal et al. is not explicit on “a support having articulated arms to support a microphone”. However, Power, 	US 20120020511 A1, teaches MICROPHONE POP FILTER and discloses;
(claim 9) further comprising a support having articulated arms, said support being configured to be attached to the one or more areas of interest of the aircraft, and each articulated arm being configured to support a microphone ([0054] “a pop filter may be secured in position between an audio source and a microphone in a number of manners consistent with the invention. FIG. 12, for example, illustrates a pop filter 150 for use with a side-address microphone 152 mounted on a microphone stand 154. Pop filter 150 is secured via a fixed, articulated or flexible arm 156 to a clamp 158 mounted directly on microphone 152. Clamp 158, for example, may be a spring clamp or a screw-tightened clamp, among other designs. Alternatively, as illustrated in FIG. 13, a pop filter 160 may be secured in position relative to a side-address microphone 162 by securing the pop filter directly to a stand 164 via an arm 166 and clamp 168. & [0055] “FIG. 14, for example, illustrates a pop filter 170 for use with a handheld, top-address microphone 172, and connected thereto by a single, fixed, articulated or flexible connecting arm 174 mounted to a clamp 176. ... another alternative, as illustrated in FIG. 15, a pop filter 180 may be secured to a microphone 182 via multiple arms 184 coupled to a collar or clamp 186).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Power with the system disclosed by Holland et al. in order to provide  a microphone pop filter supported by a support structure to define an airfoil surface extending along an axis from an apex of the airfoil surface to a base thereof, and a mount coupled to the support structure (see Abstract & para.[0015]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holland et al., Patent No.: US 7739899 B1, in view of Uhlendorf et al., Pub. No.: US 20110234426 A1, further in view of Linford, US 20140165731 A1, and further in view of Shostak et al., Pub. No.: US 20060025897 A1.

Regarding claim 10, Holland et al. discloses a protective case including cells that are configured to receive the monitoring device, the at least one acquisition device, and at least one microphone for the monitoring device according to claim 1. 
Holland et al. is not explicit on “electric power supply system to charge”. However, Shostak et al., US 20060025897 A1, teaches Sensor Assemblies and discloses, and 
further comprising an electric power supply system configured to charge the monitoring device and the at least one acquisition device ([0440] If the module is a sensor and diagnostic module, it would monitor the controller and performs a diagnostic function of the controller. The controller can also include a power supply for enabling initiation of the inflator assembly. & [0441] In its simplest form the invention can involve a single transducer and system for providing power and receiving information. ... At the other extreme, a pair of parallel wires carrying high frequency alternating current can travel to various parts of the vehicle where electric power is needed.”). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Shostak et al. with the system disclosed by Holland et al. in order to provide the application of a wireless power system for controlling power transfer and communication between sensors and transducers mounted on the vehicle, such as tire monitoring sensors, and other systems or devices in the vehicle. (see Abstract & para.[0004]). 

Claims 3 & 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Holland et al., Patent No.: US 7739899 B1, in view of Uhlendorf et al., Pub. No.: US 20110234426 A1, further in view of Linford, US 20140165731 A1, and further in view of BILAL et al., Pub. No.: US 20160356666 A1, and further in view of Chyba et al., Pub. No.: US 20100191506 A1.

Regarding claims 3 & 13, Holland et al. discloses the detection system according to claim 1, wherein the monitoring device ((17) “The present invention provides for listening to structure borne ultrasonic noise in the skin of the spacecraft. If a leak is present, turbulence in the leaking air will generate noise in the plate and in the air. Leak noise which couples to the plate-like skin of the spacecraft is carried away from the leak site as guided ultrasonic Lamb waves. By monitoring and analyzing these waves propagating within the skin of the spacecraft, leaks are identified and located.) is configured to: 
Holland et al. is not explicit on “pressure gradient representative of a cabin pressurization level”. However, Uhlendorf et al., US 20110234426 A1, teaches Apparatus And Method For Pressurising An Aircraft Cabin Structure And Measuring The Amount Of Leakage Of The Aircraft Cabin Structure and discloses;
associate the acquisition data in relation to the current noise with those in relation to the current pressure gradient representative of a cabin pressurization level ([0044] “A sound absorber 46 is provided at the air discharge opening 44 so as to dampen noise generated upon discharging air from the inside of the aircraft cabin structure 12 through the air discharge opening 44.” & 0015] “the inventive apparatus the electronic control unit further is adapted to control the air supply valve and the air discharge valve in dependence on signals provided by the pressure sensor so as to discharge air from the inside of the aircraft cabin structure until a fourth predetermined pressure level is reached, and to maintain the air supply valve and the air discharge valve in their closed states until a fifth predetermined pressure level is reached. ...The fourth predetermined pressure level of approximately 593 mbar corresponds to the pressure difference acting on the aircraft cabin structure during normal flight operation of the aircraft.”& [0016] The electronic control unit of the inventive apparatus preferably further is adapted to calculate a leakage value of the aircraft cabin structure in dependence on the decrease of the pressure inside the aircraft cabin structure from the fourth to the fifth predetermined level. For example, the calculated leakage value might correspond to a gradient of a tangent calculated for a time dependent pressure level curve between the fourth and the fifth predetermined pressure level at a predefined pressure level of for example approximately 556 mbar. The leakage value calculated by the electronic control unit might be compared to a nominal leakage value. If a difference between the measured leakage value and the nominal leakage value exceeds a predetermined limit, appropriate steps have to be taken to improve the leakage characteristics of the aircraft cabin structure.), 
Further, Holland et al. is not explicit on “spectral analysis of the acquisition data”. However, Chyba et al., US 20100191506 A1, teaches Data Quality And Ancillary Data Checking For Raman Sensor and discloses;
perform spectral analysis of the acquisition data in relation to the current noise, thus forming acquisition spectral data, compare said acquisition spectral data with reference spectral data for one and the same pressure gradient, and detect, on a basis of said comparison, any leak noise in said at least one area of interest in line with the pressure gradient ([0029] “Generally, embodiments of the present invention provide an integrated Raman spectroscopy system, or simply "Raman sensor," with automated, periodic, data quality checks (DQCs) and ancillary data checks (ADCs) that provide feedback about, respectively, the nature and propriety of the Raman spectral data collected and the status of various subsystems and components of the Raman sensor.” The DQCs and ADCs are preferably interposed at several different points in the course of Raman spectral data collection and processing to ensure that collected Raman spectra data is sufficiently reliable to process” & [0030] “a control, acquisition, processing and power system (CAPPS) 105 and a sensor 110. CAPPS 105 comprises, at a high level, memory 115, and processor 130.” & [0033] “Processor 130 is preferably also capable of performing the requisite digital signal processing on collected spectral data and comparing the same to the library of Raman signatures stored in memory 115 to identify unknown substances.”. & [0058] “However, spectral data acquisition need not be halted until a data quality check (described below) indicates that pulse energy is consistently too low.”).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Chyba et al. with the system disclosed by Holland et al. in order to provide systems and methods for operating a Raman spectroscopy device to monitor operating conditions, before spectral data acquisition commences, a series of data quality checks is performed to enhance confidence in the just collected data ensuring the system is in proper functioning order (see Abstract & para.[0009]).

Regarding claim 12, Holland et al. discloses the method according to claim 11, further comprising the following steps: 
installing at least one noise acquisition device in the at least one area of interest in the cabin of the aircraft, said acquisition device including a set of microphones arranged at various supervision locations of the corresponding at least one area of interest (Para. [0087] –[0088] as disclosed on claim 6 above), 19PATENT APPLICATION5461.133655 
pressurizing the cabin of the aircraft in accordance with a series of pressure gradients (see Uhlendorf et al. para. [0002], [0009],  as disclosed on claims 1 & 11), 
controlling said at least one noise acquisition device with a monitoring device from outside the aircraft, said monitoring device being connected to said noise acquisition device via a network (BILAL et al. para. [0126][0131] as disclosed on claim 5), and 
analyzing the acquisition data using the acquisition device or the monitoring device to detect any leak noise in the at least one area of interest in line with various pressure gradient values (Chyba et al. para. [0029]-[0033], & [0058] as disclosed on claim 3).

Response to Arguments
 	Applicant’s arguments,  see Applicant Arguments/Remarks pages 7-10, filed on 09/06/2022 with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Regarding  claims 1, 8, 11 & 14; Holland et al., in view of Uhlendorf et al., further in view of Linford, and (for claim 14) further in view of BILAL et al., and  (for claim 2) further in view of CHOI et al., and (for claims 5-7, 9) further in view of Power, (for claim 10) further in view of Shostak et al., and  (for claims 3 &12-13) further in view of Chyba et al.; discloses each and every element of the subject claims, alone or in combination, either explicitly or inherently, as shown on the Office Action.

 	In response to the applicant argument regarding the amended elements of the independent claims 1 & 11; Holland et al in view of Linford discloses the argued  statement
Regarding the argued statement :“monitoring device is configured to automatically trigger a recording of noise by said at least one acquisition device at predetermined pressure gradient values.” : See Linford, US 20140165731 A1, para.[0080], [0141]-[0148] as shown on the office action.
 	In response to the applicant argument regarding the amended elements of newly added independent claim 14 ; Holland et al...in view of BILAL et al. discloses the argued statement.
Regarding the statement of newly added independent claim 14 : “associate the acquisition data in relation to the current noise with those in relation to the current pressure gradient representative of a cabin pressurization level in order to detect any leak noise in said at least one area of interest” : See BILAL et al., US 20160356666 A1, para. [0048]-[0049], [0057], [0065].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Savic; Michael	US 5416724 A	Detection of leaks in pipelines
Toda; Hiromitsu	US 5386717 A	Gas leakage testing method
YOKOI; Takashi	US 20130062468 A1	WINDOW OF AIRCRAFT, CLOSING MEMBER FOR OPENING AND GASKET SEAL
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665